PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/579,108
Filing Date: 1 Dec 2017
Appellant(s): LINDBO et al.



__________________
/Shawn Cage/
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 03/15/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered and attached by the examiner. 

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Appellant argues on pages 4-5 of the Appeal Brief that the differences between the disclosures of Slegten and Lingelbach far outweigh the similarities such that one of ordinary skill in the art would have been dissuaded from their combination. That is, the skilled artisan would not have further modified the combination of Lindbo and Lingelbach with the teachings of Slegten as alleged.

The examiner first submit that Slegten is not necessarily nonanalogous to Lingelbach. Slegten is concern with cooling products on a rack, as well as Lingelbach.

Assuming arguendo that Slegten is nonanalogous, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the appellant is providing a storage system with temperature control means. Slegten is concern about temperature controlled in a storage system (see at least Fig. 5, [0030], [0040], claims 12-13). Thus, Slegten is reasonably pertinent to the particular problem with which the applicant is concerned. As a 

Appellant further submitted on page 5 of the Appeal Brief that on page 5 of the Office Action, Slegten is alleged to only modify the structure of Lindbo as it concerns Lindbo’s acknowledged failure to disclose the use of a plurality of ducts formed as tubes in one or more walls of the grid.

The examiner objects to the appellant statement above. On page 5 of the Office Action, Slegten is not alleged to only modify the structure of Lindbo. However, it is the combination of Lindbo and Lingelbach that is modified by Slegten.

Appellant further submitted that when considered in combination, Lingelbach and Slegten do not provide for the use of measurement tubes in a framework of a storage area for blast freezing of food products stored on pallets.

The examiner agrees with the appellant. However, the statement above provided by the appellant does not derive from the Office Action. The Office Action clearly points out that it is the combination of Lindbo, Lingelbach, and Slegten that teaches all the features of claim 1; including the use of measurement tubes in a framework of a storage area.

Appellant further submitted in at least page 6 of the Appeal Brief that Slegten is concerned with low volume of cooling air; and that the tubes of Slegten have nothing to do with reducing the temperature variation of the cooled air. Appellant further submitted that because the measuring tubes are made from plastic, having poor thermal conductivity and are designed to minimize heat transfer between the reference stream and the air within the storage area; they are unsuitable for use as the ducts of the present invention.

only to teach that it is known to employ at least one sensor to measure airflow characteristics in a temperature controlled system; the sensor being in the form of a tube in a wall of the grid of the system. Accordingly, as present in the Office Action, it would have been an obvious mechanical expedient for ordinary skill artisan to provide multiples sensors as that of Slegten, to the system of Lindbo as modified by Lingelbach; in order to register airflow characteristics over a large grid system so as to achieve efficient cooling of products in the grid. The resulting configuration will comprise measuring tubes as that of Slegten in the grid of Lindbo. 

The difference in operating principles between Lingelbach and Slegten would not preclude an ordinary skill artisan from using a simple feature of Slegten (temperature sensor) to the device of Lindbo as modified by Lingelbach. In fact, none of the appellant arguments appear to be directed as to why, it would be improper to employ the sensor of Slegten in the system of Lindbo as modified by Lingelbach.

Lastly, appellant submitted in page 7 of the Appeal Brief that since the reasoning used to support the obviousness rejection would not have been predictable from the disclosures of the cited art, the basis for finding independent claim 1 obvious is improper.

The examiner respectfully disagree with the appellant assertion. Lingelbach is employed to teach the provision of cooled air to a rack system. Such provision is well known and practice everywhere; in order to prevent spoilage of products. This provision of cooled air has a clearly predictable outcome as discussed by Lingelbach. Moreover, Slegten teaches that measuring an airflow using at least one sensor coupled to a tube of a rack system would optimize the cooling efficiency. Thus, the addition of sensors as that of 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/LIONEL NOUKETCHA/Examiner, Art Unit 3763                                                                                                                                                                                                        


Conferees:
/Daniel DePumpo/
RQAS
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.